Citation Nr: 1127610	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  11-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's claimed medical expenses for the year 2006 were timely filed for the purposes of receiving an adjustment to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a Travel Board hearing in May 2011.  A transcript is of record.  The Veteran submitted new evidence directly to the Board at his hearing, specifically a copy of his telephone bill, along with a signed waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).

In March 2011, the Veteran inquired into debt retroactively owed from 2006 to 2010, and as such, this is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket in the May 2011 hearing, and pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's 2006 medical expense report for non-service connected pension benefits was timely received by VA prior to December 31, 2007.


CONCLUSION OF LAW

The Veteran's claim for an increase in pension benefits for the 2006 year based upon higher than anticipated medical expenses during that year was timely filed.  38 U.S.C.A. §§ 501, 5110(h), 7105 (West 2002); 38 C.F.R. §§ 3.372(g), 3.660(b)(1), 20.305 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case and various notice letters have notified the Veteran of any type of evidence needed to show his claim was timely filed. 

For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12 month annualization period in which they were paid.  Id.  Expenses deductible under this section include unreimbursed medical expenses.  38 C.F.R. § 3.272(g). 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2010).  Pursuant to 38 C.F.R. § 3.660(b)(1) (2010), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year. 

Basic procedural rules of the Board provide that in computing the time limit for filing a notice of disagreement or substantive appeal, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5- day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Legal Holidays include January 1, New Year's Day.  See 38 C.F.R. § 20.306.    

The Veteran is in receipt of non-service connected pension.  The claims folder indicates that over the years, the Veteran had submitted an accounting of his unreimbursed medical expenses.  This accounting was provided for the purpose of determining whether the appellant could be assigned a higher pension amount in accordance with 38 C.F.R. § 3.660(b)(1).  The record further shows that the accountings were usually provided to the VA just prior to the end of the following calendar year.

The Veteran reported that he initially attempted to fax his 2006 Medical Expense Report for unreimbursed medical expenses (Form 21-8416), dated December 28, 2007.  When a fax on that same date was reportedly unsuccessful, he mailed a Form 21-8416, dated December 29, 2007, which was ultimately date stamped received January 2, 2008.  The Veteran wrote that having reconnected his long distance services, he was able to fax the form on the second attempt, December 31, 2007.  At his May 2011 hearing, the Veteran explained that his Form 21-8416 was both faxed and mailed in a timely manner, consistent with his past course of mailing Form 21-8416 just prior to the end of the calendar year.  The Veteran submitted a telephone bill to support his explanation that the fax was made December 31, 2007.  Further, the Veteran argued that the "mailbox rule" should apply, and that he had clearly mailed Form 21-8416 prior to its January 2, 2008 date-stamp evidencing its receipt.  The Veteran emphasized that January 1, 2008 was a holiday, such that in order to have been date stamped by January 2, 2008, Form 21-8416 had to have been mailed no later than December 31, 2007.  

Initially, the Board finds the Veteran's testimony indicating that he faxed and mailed his medical expenses to the VA prior to the end of the 2007 calendar year to be credible.  In support of his claim, he has submitted a phone record showing a long distance call being made to Minneapolis, Minnesota on December 31, 2007.  Moreover, the Form 21-8416 was dated December 28, 2007.  Further, medical expenses for the previous two years were also faxed to the VA just prior to the end of the following calendar year, which further supports the Veteran's assertions that he followed the same procedures as in past years.  The Board also finds it significant that given that January 1st was a legal holiday, the Veteran would have had to mail his expenses by at least the last day of December in order for them to have been received by January 2, 2008.  In sum, the Board finds that based on the Veteran's credible assertions, it is reasonable to assume that the medical expenses were faxed and mailed prior to the end of the 2007 calendar year.  
  
Further, the Board also observes that when applying the Board's statutory postmark rule by analogy, the Veteran's medical expenses for 2006 would also be considered timely filed.  The Veteran's mailed 2006 Form 21-8416 for unreimbursed medical expenses, dated December 28, 2007, was date stamped received January 2, 2008; however, no postmark is of record.  Accordingly, subtracting five days, and excluding Saturdays, Sundays, and legal holidays, the mailed unreimbursed medical expense report for the calendar year of 2006 may be considered to have been filed prior to the December 31, 2007 deadline, and as such is timely.

After carefully considering the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the 2006 medical expense report was timely received.  



ORDER

The Veteran's claimed medical expenses for the year 2006 for purposes of receiving an adjustment to non-service-connected pension benefits were timely filed, and the appeal is granted.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


